Citation Nr: 9911010	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  98-09 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Service connection presently is in effect for the 
following disabilities:  residuals of a shell fragment wound 
of the left thigh, with injury to muscle group XIV, evaluated 
as 40 percent disabling; residuals of a shell fragment wound 
of the right buttock, with injury to muscle group XVII, 
evaluated as 20 percent disabling; residuals of shell 
fragment wounds of the left hand, minor extremity, with 
retained foreign bodies and injury to muscle group VIII, 
evaluated as 20 percent disabling; neuralgia, left hand and 
arm, minor extremity, evaluated as noncompensable; 
conjunctivitis, evaluated as noncompensable; and a scar, 
donor site, lower third, right thigh, evaluated as 
noncompensable; the combined disability evaluation is 70 
percent.

3.  The veteran has a high school education, and he indicated 
that he became too disabled to work in 1983; his past work 
experience includes positions as a project superintendent for 
flood control, for the Army Corps of Engineers, which 
involved maintenance work and supervising; he also indicated 
that he worked as a welder for a short period of time.  

4.  The veteran's service-connected disabilities do not 
preclude him from obtaining and retaining all forms of 
substantially gainful employment.  



CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that this issue was previously 
before the Board and denied in a September 1987 BVA decision.  
Nevertheless, the United States Court of Veterans Claims 
(known as United States Court of Veterans' Appeals, prior to 
March 1, 1999) (hereinafter, "the Court") has held that a 
repeat claim for a TDIU, where a similar claim has been 
previously and finally denied, is viewed as a new claim, 
subject to the requirement that it be well grounded, and not 
the requirement that there be new and material evidence to 
reopen.  See Suttman v. Brown, 5 Vet. App. 127, 137 (1993), 
citing Martin v. Brown, 4 Vet. App. 136, 139 (1993); 
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631 (1992).  As such, the 
Board will proceed with this appeal as if it is a new claim.

The Board finds that the veteran's claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim that is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to his claim.  The 
Board also is satisfied that all the facts relevant to this 
claim have been properly and sufficiently developed.

In order to establish entitlement to a total compensation 
rating based upon individual unemployability due to service-
connected disabilities, there must be an impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations essentially establish objective and subjective 
standards for an award of total rating based on 
unemployability.  When the veteran's schedular rating is less 
than total (for a single or combination of disabilities), a 
total rating may nonetheless be assigned when there are two 
or more disabilities, at least one disability is ratable at 
40 percent or more, and any additional disabilities result in 
a combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  

A total disability rating may also be assigned on an extra-
schedular basis, pursuant to the procedures set forth in 
38 C.F.R. § 4.16(b), for veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).  
It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  For VA purposes, the term 
"unemployability" is synonymous with an inability to secure 
and follow a substantially gainful occupation.  VAOPGPREC 75-
91; 57 Fed.Reg. 2317 (1992).

Service connection is presently in effect for the following 
disabilities: residuals of a shell fragment wound of the left 
thigh, with injury to muscle group XIV, evaluated as 40 
percent disabling; residuals of a shell fragment wound of the 
right buttock, with injury to muscle group XVII, evaluated as 
20 percent disabling; residuals of  shell fragment wounds of 
the wounds of the left hand, minor extremity, with retained 
foreign bodies and injury to muscle group VIII, evaluated as 
20 percent disabling; neuralgia, left hand and arm, minor 
extremity, evaluated as noncompensable; conjunctivitis, 
evaluated as noncompensable; and a scar, donor site, lower 
third, right thigh, evaluated as noncompensable; the combined 
disability evaluation is 70 percent.  In light of the 
foregoing, the Board notes that the veteran satisfies the 
percentage requirements of 38 C.F.R. § 4.16(a), in that his 
combined disability rating is 70 percent, with one disability 
rated at 40 percent.  As such, the remaining question in this 
case is whether the veteran is able to secure or follow a 
substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  
In that regard, it must be determined whether the veteran's 
service-connected disabilities render the veteran 
unemployable.  Id.  

The Board has thoroughly reviewed the evidence of record, and 
finds that although the veteran meets the percentage 
requirements of 38 C.F.R. § 4.16(a), the preponderance of the 
evidence is against a finding that the veteran's service-
connected disabilities render him unable to follow 
substantially gainful occupation.  As such, for the reasons 
below, the appeal is denied.   

The veteran's Application for Increased Compensation Based on 
Unemployability was received by the RO in April 1998.  The 
veteran indicated that he had a high school education, and 
that he became too disabled to work in 1983.  In October 
1986, when this issue was previously on appeal, the veteran 
testified before a hearing officer that following service 
separation, he initially had difficulty obtaining employment, 
until he was hired by the Army Corps of Engineers.  He stated 
that he worked there for 19 years, initially as a welder and 
then as a superintendent for flood control.  He indicated 
that his duties included managing the flood dams and taking 
care of some maintenance, as well as some desk work.  He also 
indicated that the only time he had to take off an extended 
period of time from work was back in 1969, when he had to 
miss two weeks due to problems with his left leg.  However, 
he stated that he never missed another extended period of 
time from work.  

The Board notes that aside from the veteran's service-
connected disabilities, in October 1981, he was admitted to 
the Coshocton County Memorial Hospital with a diagnosis of 
arteriosclerotic heart disease, and acute posterior lateral 
myocardial infarction.  Thereafter, he was periodically 
treated for other associated conditions, such as in December 
1992, when he was diagnosed at the Grant Medical Center with 
unstable angina, myocardial infarction, and coronary artery 
disease.  The veteran has not been service-connected for any 
of the foregoing heart disorders.  

The veteran underwent a VA examination in August 1998 for the 
purpose of evaluating his service-connected muscle injuries.  
The examiner noted some tenderness, obvious tissue loss, and 
some loss of function of the affected muscles but no evidence 
of bone, joint, or nerve injury.  Following the examination, 
the physician opined that "[i]t is my impression based on 
the information from the individual that his employability 
referable to his service connected conditions would not 
impact his employability as he was able to do his job as a 
project supervisor for the Army Corp of Engineers up until he 
was required to retire in 1982 due to myocardial infarction 
and multiple bypass surgery."

Additionally, in an August 1998 VA peripheral nerves 
examination, the examiner indicated that "[t]here is no 
current evidence that injuries sustained while the [v]eteran 
was on active duty for the United States Army in his left 
forearm in any way impact his employability."

The Board does not doubt the severity of the veteran's 
service-connected disabilities.  However, it appears from the 
record, particularly statements from August 1998 VA 
examination reports, that the veteran was employable with his 
service-connected disabilities for many years, until he 
suffered a heart attack in 1982.  The Board notes that the 
focus of a TDIU is on service-connected disabilities, and not 
the effects of nonservice-connected disabilities.  In the 
present case, besides the veteran's own contentions, there is 
no evidence of record, such as an opinion from a medical or 
other professional, that the veteran's service-connected 
disabilities render him unemployable.  The only medical 
opinion that addresses the question at hand, that of the 
August 1998 VA examiner, goes against the veteran's claim.  
The physician opined at that time that the veteran's service-
connected conditions would not impact on his employability as 
he was able to do his job as a project supervisor for the 
Army Corp of Engineers up until he was required to retire in 
1982 due to myocardial infarction and multiple bypass 
surgery.  While the Board has no doubt that the veteran's 
service-connected residuals of shell fragment wounds do in 
fact have an adverse impact on his employability and are 
significantly disabling as reflected by the combined 70 
percent rating, in light of the medical evidence currently of 
record, the fact that he retired in 1982 due to a non-
service-connected myocardial infarction and multiple bypass 
surgery, and the absence of a medical opinion stating that he 
cannot work because of his service-connected disabilities, 
the Board must conclude that the preponderance of the 
evidence is against assignment of a TDIU, and the appeal is 
denied.  

The Board has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b) in connection 
with the veteran's claim for a total rating; however, as the 
preponderance of the evidence is against the claim, that 
doctrine does not afford a basis for favorable resolution of 
the present appeal.  See Gilbert, 1 Vet. App. at 55-56.


ORDER

The claim for a total disability rating based on individual 
unemployability, due to service connected disabilities, is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

